t     .




                         PEE ATTQMNEY                 GENERAL.
                                    Q,P     TEXAS
                                   AunTIN     11. -                     .,
    PRICE  DANIEL
    ATTORNEYGENERAL
                                 January 18, 1949

          Hon. L. A. Woods
          State, Superintendent
          Department of, Education           Re: Authority oi’~County
          Austin, Texas                          Superintendent or
                                                 Superintendent of
          Attn:     Hon. T. M. Trimble           State aid school dls-
                    First Assistant              trict  to act as co-
                                                 ordinator of county
                                                 veteran’s  school and
                                                 receive pay therefor.
          Dear Sir:
                       We quote from your recent       letter    as tollovs:
                         “In order that this oftice may better
                  interpret   the mean1.q of Sections 33 and
                  Section 40 of Article XVI of the State Con-
                  stitution,   and to have a more concise un-
                  derstanding of the common law interpretation
                  of incompatibility   of positions,  I am sub-
                  mitting to you the Sallowing examples and
                  asking you to rule on each specific    case:
                         “1 . A county superintendent,      uho is
                  drawing the statutory      salary, takes on the ad-
                  ditional    reeponsibllity   of coordinating    the
                  county veterans school.        May he receive an ad-
                  ditional    salary for the addition31 service
                  which he renders a8 coordinator       of the county
                  veterans’ school?
                        “2.    A superintendent   of an independent
                  equalization    aid school district   is also act-
                  ing as coordinator     of a veterans’ school
                  which is operated by his board of trustees.
                  May he in addition to his regular salary re-
                  ceive an additions.1 salary for his services
                  a8 coordinator     of the veteranat school?”
                       Artiole   2683b, V. C. S.,     provides    as follovs:
Hon. L. A. Woods, page 2 (V-759)


             “Sec.   2.
                      The county school trustees of
     every    county      in the State
                                     of Texas are hereby
     authorized to maintain, operate        and admlnls-
     ter special schools in their respectlvo         cowa-
     ties and establish     classes therein    for the
     education and vocational       training of veterans
     of World Ws,r II and also for any other educa-
     tional benefits    whlch,may be provided by law
     for such veterans,     alr”ruoh schools and claa-
     se8 to be conducted under the jurisdiction
     and supervlalon    of the respective     county
     school bosrdr in their respective        counties.
     Provided,   however, that no provision       of the
     herein Section 2 or this Act shall apply to
     those counties in which a tax Supported col-
     lege or junior college      la already operating
     such non-credit    classes   and schools for Vet-
     erans of World War II.
             “Sec. 3.  The State Board ior Vocational
     Education Is hereby authorlsed to allocate
     and pay to the respective      county boards of
     trustees    of the respective   counties in this
     state,    and such county trustees are hereby
     authorized to receive,      such money as well as
     any private donations made for the same pur-
     pose and shall stand charged with the power
     and duty to maintain, operate and administer
     the same for the purposes above stated.
           “Sec. 4.  The county school trustees are
     authoriced to employ instructors,    as they may
     deem necessary,  and to do and perform all
     things which they deem proper for the success-
     ful operation of such schools,    and pay for
     all such by varrants dratn on funds received
     by them for the purpose.
           The costs for the operation and maintenance of
the “special  schools’ authorised   under Article  2683b are
paid at the dlreatlon   of the State Board of Vocational
Education to county boards OS trustees operating such
schools out of Federal funds received by the State Board
in accordance with a State plan and contract approved
and adopted by the Board and the Veterans Administration.
Attorney Qeneral’s Opinions Ilos. O-6867 at page 4 etseq;
V-51.   The Federal funds so received    and QlaC0d in the
State Treasury have been appropriated     to the specific
purpose authorized by the Government.      H. B. 542, 50th
Hon. L. A. Woods, page 3 (V-759)


Leg. Acts 1947, Sets. 4 and 5; Opinion Bo. O-6867.          The
State Board of Vocational      Education acting under Sec-
tion 3, Article   268jb, allocates     and authorizes   to be
paid to each respective      county board of trustees budget-
ed amounts needed for this program.        A State warrant In
lump sum for approved amounts Is forwarded to partlclpat-
lng county boards which, in turn, draw warrants on there
funds received and de oslted by them for this purpose.
Section 4, Article    26 8 3b.  Thus, statutory   authority is
made for the Federal funds received by the State to
reach the participating      county boar$s to be used So; the
purpose of administration      of these   SQ0Cial schools     for
veterans by the county school boards.
           Under the statute above quoted, It is clear
also that the special    schools or classes authorized
therein constitute   no part of the public free school
system of Texas.    They are not, nor was It intended that
they be supported by any State public free school funds,
per capita or equalization     aid, county or local school
district  funds.   Opinions Nos. O-6867, O-7258, V-51.
           Article   2683b provide8 that the county school
trustees may employ instructor8      snd do all things which
they may deem Qroper for the successful        operation of
such schools.     Such instructors,   teachers,   co-ordlnat-
ors a.8 the county board deems proper for the OQeratlon
of such schools and employs hold employments as dla-
tinguished from public offices.       Attorney &n0ral’S
Opinions Nos. O-7446, O-7491, O-5087, O-371 have prevl-
ouslg advised to the effect      that a school teacher does
not hold an office;    he is an employee.
             A county SUQ0rintend0ut, of course, is a pub-
lic officer.     Hs holds a civil office    of emolument.
Article   2688, V. C. S. HIS salary is based on the scho-
lastic   population of the county and is paid monthly upon
the order of the county school trustees       out of the Avall-
able School Fund of the county.      Article   2700, V. C. S.;
Austin 1,S.D. v. Marrs, 121 Tex. 72, 41 S. W. (26) 9.
            Attorney General’s Opinion Ho. O-7323 advises
that a superintendent     of an Independent school distriot
holds a public office     and that it IS a civil  office  of
emolument. Klmbrough v. Barnett, 93 Tex. 301, 55 S.W.
120, later cited b the Supreme Court of Texas in BOMW
v. Belsterllng,    10 E Tex. 432, 138 S.W. 571; Temple I.
S.D. v. Proctor,    97 S. W. (26) 1047, writ refused.     His
salary is paid out of local school funds of the dfSb?iCt
Hon. L. A. Woods, page 4 (V-759)


including any State aid funds for        which the district     IS
eligible  and has made application
1947.
              We now examine the general law to see If there
1s any legal inhibition        to one person serving as county
superintendent     and co-ordlnator     of "special   schools"  au-
thorized under Art. 2683b, or as Superintendent of an
Independent School District        and co-ordlnator    of such
special schools.       Section 40 of Article XVI, Constitu-
tion of Texas, prohibits        the holding by one person of
more than one civil      office   of emolument, with certain
exceptions     not pertinent here.      We have already deter-
mined herein that a co-ordlnator         employed by the county
school board under Art. 2683b does not as such hold a
civil   office   of emolument.     It follows that the constltu-
Mona1 provision      prohlbltlng    dual office   holding 1s not
applicsble     and in itself    would not prevent one person
holding the office      of county superintendent      or the of-
fice of superintendent        of an independent school district
and the employment, co-ordlnator,          under consideration.
             Section 33 of Art. XVI, Constitution      of Texas,
prohibits    the accounting officers     of this State from
drawing or paying a warrant upon the Treasury in favor
of any person for salary or compensation as agent, of-
ficer   or appointee,   who holds at the same time any other
office   or position   of honor, trust or profit under this
State or United States.       Since the State accounting of-
ficers   neither draw nor pay a warrant upon the Treasury
in favor of either the county superintendent,         the super-
intendent of an independent school district,         or the co-
ordinator under consideration,       this section is inappll-
cable.    Attorney General's Opinions Nos. O-5087, o-7491.
The prohibition     in Section 33, Article    XVI, is directed
at payments out of the State Treasury on warrants issued
and paid by the State's      accounting officers.     Attorney
General's    Opinion No. V-689.
           We have consldered the statutes relative      to
the respective  duties incumbent upon a county superin-
tendent and the co-ordinator    under consideration,    as
well as those concerned with a superintendent       of an ln-
dependent school district    and the co-ordlnator,    and We
can conceive of no sound basis upon which it may be said
that the duties of the double employments therein con-
sidered are incompatible.     The county suQerlntendent'S
duties are oonflned by statute to various matters per-
taining to the public free school system In his county.
Hon. L. A. Woods, page 5 (V-759)


Article    2700, Sec. 2, V. C. S, The duties of a super-
intendent of an independent school district           are llkevlse
confined to matters pertaining        to the public free school
system of his school district.         Art. 2781, V. C. S.
Article    2683b speclflcslly    places authority In the coun-
ty boards ff trustees       to ms$ntaln, operate and admlnls-
ter these     special   schools   for veterans in their county,
“a.11 such schools a.nd cla.sses to be conducted under the
jurisdiction    and supervlslon     of the respective    county
school boards In their respective        counties.”     The ques-
tion of the authority of a county school board to avsrd
additional    pay or se~lary for the performa,nce of a.ddl-
Mona1 duties fixed by law 1s not Involved In the mstters
here under consideration.
           Thus, if a county superintendent     takes on the
additional  responslbllitg,    that ,is, 1s employed by the
county school boa,rd to act es co-ordlna.tor    of the coun-
ty veteran schools,     he may receive another saiary to be
pald from funds deslgnated in Art. 2683b for this addl-
tional work,    the performance of which is not required
of him under the statutes fixing his duties as county
superintendent.
             We have observed that your second question is
directed    to a superintendent   of an independent school
district,    which district   Is receiving State salary aid
under H.    B. 295, Acts 1947.    You ere concerned with el-
igibility    of the school for State aid by virtue of the
provision    found in QaX%grs,Qh4 of Sec. 1, Art. I, H. B.
295, Acts    1947, which reads:
            vIio school district     will be eligible for
     any type of aid except tuition        aid, under the
     provisions    of this Act, which Days eny salary
     above those specified       in thls Act from any
     State, Local or Federal funds whatsoever, ex-
     cept Federni funds used to supplement salaries
     OS Vocational AgrlcuLture,        Home Economics and
     Trades and Industries       teachers,  and funds
     from the Federal Lanham Act.” (Emphesls addedj
            The above-quoted provlslon,   however, does not
apply to the situation    presented in this opinion, be-
cause the payment of State accepted Federal funds for
the salaries   of employees and Instructors   In the county
veteran “speci?.l schools” 1s not made through any school
dlstrlct  but is paid in the manner hereinabove set out.
Hon. L. A. WOOLS,pe,ge 6 (v-759)


           Accordingly,  If a superintendent    of an lnde-
pendent school district   takes on the additional    respon-
sibility,  that is, Is employed by the county school
board to act as co-ordinator   of the county veteran
schools,  he may receive a salary from funds designated
in Art. 2783b for this additlonal    work, the perform-
ance of which Is not required of him in his offlclal
capacity as a school district   superintendent.
           This opinion covers only the legality      of the
dual employments dlsousssd herein.      It Is not to be con-
sidered as an npprovs.1 of the actions of county school
boards in the employment of full-time     public officials
as Instructors,   co-ordlnators,   etc. in the county vet-
eran schools,   and In the payment of a salary    therefor.
It is entirely   up to the county board of trustees and
the school district    to determine their respective    poll-
ties concerning these matters.
                           SUMMARY
            A   county superintendent   employed by a
     county     school board as co-ordinetor   of county
     veteran     schools established  under Art. 2683b,
     V.C.S.,     mey receive a selary from funds des-
     ignated     in said Act for this work, the perform-
     ance of     which Is not required of him in his
     official     cepacity as county superintendent.
            A superintendent     of an independent
     school district     employed by a county school
     board as co-ordinator       of county veteran
     sohools-, may receive a salary from funds
     designated in Art. 2683b, V.C.S.,        for this
     work, the performance of which is not required
     of him In his official       capacity as Independent
     school district      superintendent.    His accept-
     ance of said salary will not render his school
     district   inellglble    for State aid.
                                        Yours very truly,
APPROVED:                         ATTORNEY
                                         GENERALOF TEXAS



                                   II
ATTORNEX
       GENERAL                           Chester E. Olllson
                                                  Assistant
CEC:mv:jcp:bh